Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation Application
1.	This Application No. 17/221,106 filed on 4/02/2021 is a Continuation of Application No. 16/803,669 effectively filed on May 5, 2005, now U.S. Patent No. 10,997,659.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 12/01/2021 after the final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  This RCE is the first RCE filed for the case, and this action is the first action of the first RCE.

Status of Claims
3.	The Applicant’s amendments and arguments filed on 12/01/2021 have been fully considered. Claims 1-18 are pending and examined below.  Claims 1, 2, 5, 9, and 18 are Currently Amended.  Claims 3, 4, 7, 8, and 10-17 are Original or as Previously Presented. Claim 6 is Cancelled.

Response to Arguments
4.	The Double Patenting rejection set forth in the first Office Action of this case was withdrawn.  The Applicant filed a Terminal Disclaimer on 9/20/2021.

Claim Rejections under 35 U.S.C. 112(b) are maintained as follows:

a)	The rejection of Claims 1 and 2 which recite “until the initiation of the single price auction” is maintained.  The Applicant has amended the Claim to recite "scheduling … a single-price auction to occur intraday …" but has retained the indefinite phrase "the initiation of the single-price auction" in two places.  Par [0021] of the Specification discloses, "During one or more designated market periods, the order matching engine 21 activates the unpriced order auction engine 50 and initiates the unpriced order auction process, which queues incoming market orders that are eligible to participate in an upcoming scheduled auction".  Accordingly, the "initiation" of the single-price auction may not be the "scheduled auction time". The Examiner will reiterate this rejection and suggest an amendment in the Office Action below.  

Dependent claims 3-5 and 7-18 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	The rejection of Claims 1, 3, and 4 recite "priced orders" is maintained. 

	The Applicant asserts: Further, Applicant respectfully submits that this term is indeed definite and not necessarily limited to 'limit orders', as suggested in the Office Action. Indeed, at least para. [0205] of the Specification makes clear a priced order may include any type of market[e]able order (to be distinguished from a 'market' order). In the example described at para. [0205], the priced order is a Sell order which, importantly, is not a limit order. In fact, the particular embodiment described in this portion of the Specification distinguishes the priced Sell order received in para. [0205] with limit orders which are resident in an internal order book (see 

	The Examiner replies:  Par [0205] is part of "Example 17. Unexecuted Market Orders Trade in the Marketplace" and applies only to orders that are not executed in the single-price auction.  That paragraph and example do not apply to the claimed priced order received in the Pre-Auction period. The Specification discloses in Par [0003], "… market orders are unpriced by definition", and in Pars [0031] to [0033] that two types of orders are received in the Pre-Auction period, "During the designated Pre-Auction period, limit orders and market orders are accepted for processing on the posting market center 20." The Specification does not disclose priced orders (other than limit orders) such as: stop-loss orders, stop-limit orders, or trailing stop orders.

6.	The Claim Rejections under 35 U.S.C. 101 relating to abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive:  

a)	The Applicant asserts on pp. 8-10: "Applicant's claims recite a very specific arrangement of features and functions that, collectively, provide a dual architecture that permits two separate processes to be performed simultaneously (e.g., a continuous matching process and a secondary process), without freezing operation of either process, under particular conditions. Notably, competing systems implemented in this art are unable to execute similar functions without freezing certain operations. In other words, conventional systems in this art freeze operations under certain circumstances, whereas Applicants' invention is able to continue operations without such freezing. … Returning now to the structure of Applicants' invention, the dual architecture system includes a continuous matching engine and a separate unpriced order auction engine. The system also includes an order and execution interface that is configured to automatically separate and direct received priced orders to the continuous matching engine and unpriced orders to the unpriced order auction engine. Importantly, both the priced and unpriced orders may be processed simultaneously. That is, processing of unpriced orders by the unpriced order auction engine (which includes initiation and execution of a single-price auction) does not in any way affect or impede the processing of priced orders by the continuous matching engine. In this manner, both types of orders may be processed at the same time without interruption. Contrary to existing technology in this art, Applicant's system does not require operations of any of these engines to stop or be interrupted in any way... In contrast, Applicants' claimed invention directly addresses the foregoing deficiencies by providing a unique dual architecture structure (e.g., simultaneous execution of first order data on the continuous processing engine as well as second order data on the secondary processing engine together with the ability to modify second order data) that avoids halting operations, restricting order modification and/or implementing any freeze period. As such, Applicants' claimed invention avoids any such delays/ restrictions in order processing, thereby eliminating the latency caused in prior art systems, as well as increasing order data throughput. As a result, Applicants' dual architecture specifically addresses systematic deficiencies existing in prior art systems". 

	The Examiner replies: In the PTAB Decision dated 2/5/2019 for parent Application No. 11,416,913 in which the Examiner was Affirmed, the Board stated on p. 7, "The method and system affect the logic the engines implement and the queues distributed to each engine, but do not alter the underlying computer that executes the code. More specifically, the underlying computer still executes instructions, as it would have without this method, by using time-slicing individual instructions, switching between active processes, or executing instructions simultaneously, such as on multi-processor-architecture machines. The architectures of those machines are not changed by the method or system, and thus the method and system do not improve the functioning of the underlying computer. See MPEP § 2106.05(a). In addition, the method and system are directed to financial markets, and thus do not improve another technology. Id. The claimed method and system do not rely on a particular machine, because dividing up input data into multiple queues and having separate logic operate on each queue is a function of which any general purpose computer is capable. See MPEP § 2106.05(b). Rather, the method and system merely are instructions to execute the divided queues on a computer, and merely link the divided queue handing to financial trading".  In fact, the Applicant's Specification is silent regarding an inventive dual-processing computer architecture representing a technological improvement to the computers themselves and merely discloses in Par [0020], "Throughout the discussion herein, it should be understood that the details regarding the operating environment, data structures, and other technological elements surrounding the posting market center 20 are by way of example and that the present invention may be implemented in various differing forms. For example, the data structures referred to herein may be implemented using any appropriate structure, data storage, or retrieval methodology (e.g., local or remote data storage in data bases, tables, internal arrays, etc.). Furthermore, a market center of the type described herein may support any type of suitable interface on any suitable computer system".  

	In addition, prior art systems requiring a freeze time to prevent new orders from being received for a short period before the auction is a design choice, for example, to reduce order imbalances - not a limitation imposed by the inability of computers to perform a dual processing (or, a limitation of two different computers executing different processes at the same time). For example, U.S. Patent Publication No. 2002/0019795 by inventor Peter B. Madoff filed on September 8, 1999 discloses in Par [0037], "Once the lock-in period has expired, an election to lock in an amount cannot be changed. Subsequent to the expiration of the lock-in period, the opening price process 200 may accept 216 additional orders. This order acceptance process 216, as will be further described in conjunction with FIG. 5, is designed to reduce or eliminate any imbalance that may exist just prior to the opening of the auction. From the period of time subsequent to the lock-in period until the actual start of the post opening auction, the process 200 seeks to reduce the imbalance as much as possible or to otherwise allocate any imbalance to market makers. If, after the expiration of the lock-in period and acceptance of orders, an imbalance is eliminated 220, the process 200 will refuse new orders for participation in the opening 222 and will prevent any additional orders from entering the system until after the market or auction opens for normal daily trading".  Nonetheless, in the prior Allowances of related Applications, the Examiner asserted, "Secondly, even though market and limit orders are conventionally segregated and executed 'simultaneously' on the exchanges, the amended limitations embody an ordered combinations of limitations that are not well-understood, routine and conventional (hereafter WURC).  For example, receiving orders without restrictions on the orders until the moment of the scheduled auction time, and segregating/executing unpriced orders at a scheduled auction time (rather than continuously as they are received) at a single auction price while limit orders are continuously and concurrently being processed separately without the continuous trading being at least temporarily locked during the auction is not well-understood, routine, and conventional". But see the Examiner's response above to Remarks for rejections under 35 U.S.C. 112(b) regarding the "initiation of the single-price auction" vs. the "scheduled auction time". 

b)	The Applicant asserts on pp. 10: "In addition, the claimed invention is configured to continuously update and disseminate, in real-time, auction imbalance volumes to users of the system until a scheduled unpriced order auction time. As will be appreciated, this functionality is invaluable in that it enables participants to modify their respective orders at any time up to the execution of the unpriced order auction process, which is itself a highly time-sensitive process. In other words, the 'real-time' aspect of this functionality is not for mere convenience, but for proper functionality of the invention. As a result, at least these features cannot be practically performed manually. As such, the integration of technology required to perform these steps makes them, at a minimum, a Practical Application".

	The Examiner replies:  The Applicant's assertion above highlights the ambiguity in the claims.  The Applicant asserts, "the claimed invention is configured to continuously update and disseminate, in real-time, auction imbalance volumes to users of the system until a scheduled unpriced order auction time", and, "As will be appreciated, this functionality is invaluable in that it enables participants to modify their respective orders at any time up to the execution of the unpriced order auction process". The two underlined phrases can mean different things. The Examiner reasserts the claims must unambiguously recite accepting order modification until the scheduled auction time, at which time the single-price auction immediately executes.

	Furthermore, the prior-allowed independent claim recited, "continuously updating and disseminating in real-time until the scheduled auction time, an auction order imbalance parameter based on the received one or more unpriced market orders, wherein the auction order imbalance parameter comprises the difference between an aggregate volume of the one or more unpriced market orders to buy shares and an aggregate volume of the one or more unpriced market orders to sell shares at the scheduled auction time".  Pars [0044] to [0064] clearly disclose the imbalance parameter is an imbalance volume comprising the aggregate buy/sell volume difference. In addition, an "auction imbalance volume associated with the one or more unpriced orders" may broadly comprise something like "the orders to buy shares exceed the orders to sell shares". Thus, merely disseminating an "auction imbalance volume associated with the one or more unpriced orders" does capture real-time, and precise share count information that integrates computing technology into the solution as in the prior allowance.

c)	The Applicant asserts on p. 12, "Applicant submits that the claims do not recite a "mental process" because the operations recited in the claim are particular to computer technology and cannot possibly be performed in the human mind (i.e. as a mental process)".

	The Examiner replies:  In the prior Office Action, the Examiner asserted the claims as a whole "are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Receiving orders, directing (i.e., routing) orders, changing/cancelling orders, and executing trades in a 'continuous matching process' or a 'single-price auction' is a Fundamental Economic Practice; in particular, order matching and securities trading.  In addition, the limitations regarding matching orders and determining/updating an order imbalance is a Mental Process".  That is, the Examiner only asserted matching orders and determining an imbalance was a Mental Process.  The claims as a whole are Fundamental Economic Practice as stated by the Examiner.

d)	The Applicant asserts on p. 15, "Applicant submits that amended Claim 1 integrates any alleged judicial exception into a practical application and is not merely the result of a drafting effort designed to monopolize the judicial exception. For example, as discussed above, Claim 1 provides a dual architecture system that continuously update and disseminates, in real-time, order imbalance volume information, together with the ability to simultaneously execute a continuous matching process and an unpriced order auction without causing interruption to either. Conventional systems do not include any such features or functions. Under any measure, Applicant's system (as claimed) certainly constitutes a practical application and is therefore patent eligible"; and, on p. 16, "Further, the October Update provides that '[a]n important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology' ".

	The Examiner replies: The Applicant's claims do not recite an improvement to the functioning of a computer or other technology.  The specialized programming in the instant application is not targeted to improving the core technological functionality of a computer that would be applicable in other applications (e.g., software or hardware specifically designed to improve database access times by any program utilizing the improvement).  Instead the instant application merely utilizes specially-programmed generic technology for a specific application that does not represent an improvement in technology as interpreted by the Office.  MPEP 2106.05(a)(II) states, “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

	The Examiner asserted on pp. 11-12 in the prior allowance, "First of all, the step of "continuously updating and disseminating, in real-time until the scheduled auction time, an auction order imbalance parameter" is essential for participants to modify orders prior to the execution of the unpriced order auction process, which is itself a highly time-sensitive process.  The integration of technology required to perform these steps makes them a Practical Application".  But the Examiner also asserted a second part of overcoming the 101 rejection relies upon receiving orders and modifications until the scheduled auction time and not locking the continuous trading when the single-price auction begins at the scheduled auction time. Processing and disseminating the order imbalance itself, even in "real time" is an abstract idea (a Mental Process) that loses the significance of its time sensitivity without the follow-on auction at a scheduled time.

e)	The Applicant asserts on p. 17, "Like in Berkheimer, the Applicant's Specification also explicitly describes improvements yielded by the claimed invention, and the limitations that are used to achieve such improvements are explicitly recited in the claims, as discussed above. This means that, at a minimum, the question of whether the claims are "well-understood, routine, and conventional" is indeed a question of fact requiring factual evidence to support its determination. Absent such evidence, any rejection based on the incorrect premise that the claims merely recite well-understood, routine, and conventional features must be withdrawn".

	The Examiner replies:  The Examiner asserted on p. 12 in the prior allowance, "Secondly, even though market and limit orders are conventionally segregated and executed “simultaneously” on the exchanges, the amended limitations embody an ordered combinations of limitations that are not well-understood, routine and conventional (hereafter WURC).  For example, receiving orders without restrictions on the orders until the moment of the scheduled auction time, and segregating/executing unpriced orders at a scheduled auction time (rather than continuously as they are received) at a single auction price while limit orders are continuously and concurrently being processed separately without the continuous trading being at least temporarily locked during the auction is not WURC". In general, then, the Examiner agrees with the Applicant's assertion that the Specification discloses elements that are not well-understood, routine, and conventional, but overcoming the 101 rejection requires claiming these elements precisely and with sufficient detail in accordance with the Specification such that the computing technology is meaningfully integrated into the solution as described in the Office Action below.  

END -- Response to Arguments

DETAILED ACTION

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



7.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 1 and 2 recite “until initiation of the single price auction”, "initiating, by the unpriced order auction engine, the single-price auction", and "at the initiation of the single-price auction".   Par [0021] of the Specification discloses, "During one or more designated market periods, the order matching engine 21 activates the unpriced order auction engine 50 and initiates the unpriced order auction process, which queues incoming market orders that are eligible to participate in an upcoming scheduled auction". "Initiating" the auction, then, is disclosed to be the beginning of a process spanning a time period where orders are gathered rather than the moment of the single-price auction itself. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the recited phrases as "until the scheduled auction time", "executing, by the unpriced order auction engine, the single-price auction", and "at thescheduled auction time" (and "the scheduled auction time" will not have antecedent issues per other recommended changes below).  

Dependent claims 3-5 and 7-18 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claims 1, 3, and 4 recite "priced orders".  The Specification discloses "limit orders" which have a specific meaning to persons having ordinary skill in the art.  The Specification does not disclose "priced orders" which can mean something other than limit orders (e.g., stop-limit orders, buy-limit orders).  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets "priced orders" as "limit orders".
	Dependent claims 2, 5, and 7-18 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claim 1 recites, "determining, by the unpriced order auction engine, a single auction price".  The Claim does not recite how the unpriced order engine could determine the single auction price.  It could be calculated or drawn from prior electronic data in the computing system or "determined" by the auction engine after it is manually input by a market maker.  The Specification discloses in Par [0006], "According to another aspect of the present invention, the retrieved external indicator may be a national best bid and offer quote, and the single auction price may be derived by computing the midpoint of the retrieved  national best bid and offer quote".  Determining an unbiased price at the scheduled auction time seems to be a critical step in the inventive process as a whole.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets the cited limitation as, "determining, by the unpriced order auction engine, a single auction price comprising the midpoint of the national best bid/offer (NBBO) at the schooled auction time".	

Dependent claims 2-5, and 7-18 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-5, and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process, in this case a method (Step 1 of the 101 Analysis), and the disclosed method recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis).  See the Federal Register, Vol. 84, No. 4, dated Monday, January 7, 2019, pp. 50 – 57.

Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite a method (i.e., a series of steps or process) for order matching and execution in a single-price auction process. The method is accomplished using a system of generic computing components (i.e., an order execution interface of a computer system comprising non-transitory memory storing executable program code and at least one processor, and an unpriced order auction engine).

Independent Claim 1 recites:
scheduling … a single-price auction to occur intra-day concurrently with and separately from a continuous matching process executed by a continuous matching engine of the computer system;
receiving … a plurality of electronic orders comprising one or more priced orders that include a specified price and one or more unpriced orders that do not include a specified price;
automatically directing … the one or more priced orders to the continuous matching engine and the one or more unpriced orders to an unpriced order auction engine of the computer system;
continuously updating and disseminating in real-time … an auction imbalance volume associated with the one or more unpriced orders until initiation of the single-price auction;
responsive to disseminating the auction imbalance volume … one or more of the following responses until the initiation of the single-price auction: one or more new unpriced orders, one or more cancellations of previously received unpriced orders, and one or more instructions requesting modifications to previously received unpriced orders;
updating … the auction imbalance volume based on the received one or more responses;
initiating … the single-price auction, wherein the continuous matching process is not interrupted by the single price auction at any time before or during the single-price auction; and
determining … a single auction price; and
executing … one or more trades involving a first portion of the one or more unpriced orders at the determined single auction price.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity.  Receiving orders, directing (i.e., routing) orders, changing/cancelling orders, and executing trades in a "continuous matching process" or a "single-price auction" is a Fundamental Economic Practice; in particular, order matching and securities trading.  In addition, the limitations regarding matching orders and determining/updating an order imbalance is a Mental Process.

In the PTAB Decision dated 2/5/2019 for parent Application No. 11,416,913 in which the Examiner was Affirmed, the Board asserted for representative Claim 1, “Because the claims recite steps for matching buy and sell orders for financial products, we agree with the Examiner that the claims are directed to order matching and securities trading, the former of which is a mental process of evaluating data and forming an judgment or opinion as to whether a match exists, and the second is a fundamental economic practice”.  The Examiner reasserts, in accordance with the Board’s prior determination, that the claims in the appeal are directed to Mental Processes and Fundamental Economic Practices.

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements include an order and execution interface of a computer system comprising non-transitory memory storing executable program code and at least one processor, a continuous matching engine, and an unpriced order auction engine to perform the method steps.  These additional computing elements are recited at a high level of generality (i.e., as generic elements performing a generic functions of storing, receiving, processing, and transmitting information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.

Corroborating this assertion, in the PTAB Decision dated 2/5/2019 for parent Application No. 11,416,913 in which the Examiner was Affirmed, the Board stated at pp. 7-8: “The method and system affect the logic the engines implement and the queues distributed to each engine, but do not alter the underlying computer that executes the code. More specifically, the underlying computer still executes instructions, as it would have without this method, by using time-slicing individual instructions, switching between active processes, or executing instructions simultaneously, such as on multi-processor-architecture machines. The architectures of those machines are not changed by the method or system, and thus the method and system do not improve the functioning of the underlying computer. See MPEP § 2106.05(a). In addition, the method and system are directed to financial markets, and thus do not improve another technology. Id. The claimed method and system do not rely on a particular machine, because dividing up input data into multiple queues and having separate logic operate on each queue is a function of which any general purpose computer is capable. See MPEP § 2106.05(b). Rather, the method and system merely are instructions to execute the divided queues on a computer, and merely link the divided queue handing to financial trading. See MPEP § 2106.05(e), (f) and, (h). Further, the claims do not transform any physical object. See MPEP § 2106.0S(c)”; AND, “we are unpersuaded that the abstract idea of dividing up work into priced and unpriced order queues, while processing buy and sell orders, is based in technology. It would be possible, for example, to manually divide the orders and process them manually, indicating why merely dividing up the work so two queues can be processed at the same time is independent of technology”.

Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).

As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system comprising non-transitory memory storing executable program code and at least one processor, a continuous matching engine, and an unpriced order auction engine to perform the fundamental economic practice and mental processes amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.

Corroborating this assertion, in the PTAB Decision dated 2/5/2019 for parent Application No. 11,416,913 in which the Examiner was Affirmed, the Board stated at p. 9: “As to the unconventional improvement, we do not discern that dividing up a queue into two queues and having a software module work on each queue is an innovative or unconventional computing approach, because this is essentially the point of all parallel computing architectures, i.e., dividing up work so that more executions can take place at the same time. Furthermore, we note that this ‘improvement’ is actually a part of the abstract idea”.

	Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

	The dependent claims may, in part, contain allowable subject matter.  See the section entitled "Overcoming the 101 Rejection" below.  For example, the Examiner recommends rolling Claim 2, parts of Claim 9, Claim 13, Claim 16, and Claim 18 into Claim 1 in order to assist with overcoming the 101 rejection in part.  The Examiner interprets dependent Claim 17 is incorporated into Claim 1 because Claim 1 recites "scheduling … a single-price auction for shares of an issue to occur intra-day …".  The Examiner asserts intra-day means "after an opening of trading on a primary listing market center of the issue and before a close of trading on the primary listing market center of the issue" as disclosed in Claim 17 and NOT precisely at the market open or at the market close.

Therefore, Claims 1-5 and 7-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. 

Overcoming the 101 Rejection
9.	The 101 rejection in the prior allowances was withdrawn based on the extensive ordered combination of limitations (See MPEP 2106.05(a)) that amounted to significantly more.  In the instant application, at least four elements of the prior allowed ordered combination have been moved to dependent Claims 2, 9, 13, 16, and 18.  Without these at least four elements in the independent claim, the Applicant's arguments to overcome the 101 rejection are not persuasive because the claims do not meanigfully integrate the technology into the solution, and do not provide additional elements that amount to significantly more than the judicial exceptions. 

In the Allowances for parent cases 11/416,913 and 16,803,669 subsequent to Appeal 2018-000825 (in which the Examiner was Affirmed), the Examiner (narrowly) withdrew the 101 rejection.  Independent Claim 1 of the instant application attempts to broaden the prior-allowed claims in a way that omits numerous features that integrated the technology and amounted to significantly more and consequently caused the Examiner to withdraw the prior 101 rejection as follows:

a)	Independent Claim 1 recites, "receiving, by an order and execution interface of a computer system, a plurality of electronic orders comprising …".

	The prior-allowed independent claim recites, "receiving, by an order and execution interface of the posting market center, a plurality of electronic orders specifying shares of an issue to be traded, the plurality of electronic orders comprising …".  Specifying the single-price auction process occurs for trading shares of an issue is an important feature of the prior-allowed invention forming the ordered combination of claims that, as a whole, amounted to significantly more because trading shares of an issue vs. trading any one of many other assets generally requires implementation of high volume, real-time technology processes.

b)	Independent Claim 1 recites, "continuously updating and disseminating in real-time, by the unpriced order auction engine, an auction imbalance volume associated with the one or more unpriced orders until initiation of the single-price auction".

	The prior-allowed independent claim recites, "continuously updating and disseminating in real-time until the scheduled auction time, an auction order imbalance parameter based on the received one or more unpriced market orders, wherein the auction order imbalance parameter comprises the difference between an aggregate volume of the one or more unpriced market orders to buy shares and an aggregate volume of the one or more unpriced market orders to sell shares at the scheduled auction time".  Pars [0044] to [0064] clearly disclose the imbalance parameter is an imbalance volume comprising the aggregate buy/sell volume difference. In addition, an "auction imbalance volume associated with the one or more unpriced orders" may broadly comprise something like "the orders to buy shares exceed the orders to sell shares". Thus, merely disseminating an "auction imbalance volume associated with the one or more unpriced orders" does capture real-time, and precise share count information that integrates computing technology into the solution as in the prior allowance.

c)	In the original allowed parent for this case (Application No. 11,416,913 now US Patent No. 10,885,582) the independent claims recited, "(a)(iv) retrieving a national best bid and offer quote external to the posting market center to establish the best prices in the marketplace, (a)(v) determining for the unpriced order auction a single auction price by computing the midpoint of the retrieved national best bid and offer quote, (a)(vi) executing trades between the matched market orders to buy and sell shares at the determined single auction price …".  In the prior allowed parent for this case (Application No. 16,803,669 now US Patent No. 10,997,659) the independent claims merely recited, "executing, by the unpriced order auction engine, one or more scheduled auction steps at the scheduled auction time, the one or more scheduled auction steps comprising executing trades at a determined single auction price on a first portion of the one or more unpriced market orders …".

	The Specification discloses in Par [0005], "Accordingly, there is a need for a single-price market order auction that is protected from unusual pricing variations, even if participation in the auction is uneven, by deriving its pricing from the best prices in the entire marketplace (e.g. the National Best Bid and Offer (NBBO)), not just from fragments of the marketplace, as, for example, just from an issues' primary listed market center".  The Applicant has clearly disclosed deriving the single-auction price from the best prices in the market vs. some other method is an important feature of the invention.

	Independent Claim 1 recites, "determining, by the unpriced order auction engine, a single auction price". The Claim does not recite how the unpriced order engine could determine the single auction price.  It could be calculated or drawn from prior electronic data in the computing system or "determined" by the auction engine after it is manually input by a market maker.  The Specification discloses in Par [0006], "According to another aspect of the present invention, the retrieved external indicator may be a national best bid and offer quote, and the single auction price may be derived by computing the midpoint of the retrieved  national best bid and offer quote".  Determining an unbiased price at the scheduled auction time seems to be a critical step in the inventive process as a whole, and determining the price as the midpoint of the NBBO at the moment of the scheduled auction time integrates the computing technology into the solution.  

d)	In the Allowances for parent cases 11/416,913 and 16,803,669, the independent claims recite the "scheduled auction time" in numerous places.  Independent Claim 1 in the instant application recites, "scheduling, by a computer system comprising at least one processor and non-transitory memory storing executable program code, a single-price auction to occur intra-day concurrently with and separately from a continuous matching process executed by a continuous matching engine of the computer system", but the remainder of the claims are silent regarding process steps that occur until the moment of the scheduled auction time.  Overcoming the 101 rejection requires specifically claiming steps that occur until the scheduled auction time in order to integrate the computing technology into the solution.

e)	Given the considerations in items a-d above and the rejections under 35 U.S.C. 112(b), the Examiner recommends amending independent Claim 1 as follows to overcome the 101 rejection:

1.	(Currently Amended) A method comprising:
scheduling, by a computer system comprising at least one processor and non-transitory memory  storing executable program code, a single-price auction for shares of an issue to occur intra-day at a scheduled auction time concurrently with and separately from a continuous matching process executed by a continuous matching engine of the computer system;
receiving, by an order and execution interface of the computer system, a plurality of electronic orders comprising one or more limit orders that include a specified price and one or more unpriced orders that do not include a specified price;
automatically directing, by the order and execution interface, the one or more limit orders to the continuous matching engine and the one or more unpriced orders to an unpriced order auction engine of the computer system;
continuously updating and disseminating in real-time, by the unpriced order auction engine, until the scheduled auction time, an auction imbalance volume comprising the difference between an aggregate volume of the one or more unpriced orders to buy shares and an aggregate volume of the one or more unpriced orders to sell shares 
responsive to disseminating the auction imbalance volume, receiving, by the order and execution interface, one or more of the following responses until the scheduled auction time: one or more new unpriced orders, one or more cancellations of previously received unpriced orders, and one or more instructions requesting modifications to previously received unpriced orders;
updating, by the unpriced order auction engine, the auction imbalance volume based on the received one or more responses until the scheduled auction time; and
executing, by the unpriced order auction engine, the single-price auction at the scheduled auction time, wherein the continuous matching process is not interrupted by the single price auction at any time before or during the single-price auction, by:
determining, by the unpriced order auction engine, a single auction price comprising the midpoint of the national best bid/offer (NBBO); and
executing, by the unpriced order auction engine, at the determined single auction price, of the one or more unpriced orders to buy shares matched with the one or more unpriced orders to sells shares.

The Examiner requests an interview with the Applicant to discuss the proposed amendments prior to the Applicant's response to this Office Action.

Additional Prior Art Considered
10.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references were cited in prior Office Actions:

a)	U.S. Patent Publication No. 2014/0081822 entitled “Automated Batch Auctions in Conjunction with Continuous Financial Markets” by inventor David Cushing effectively filed on January 11, 2000.

b)	U.S. Patent Publication No. 2002/0019795 entitled “Opening Price Process for Trading System” by inventor Peter B. Madoff filed on September 8, 1999.

c)	U.S. Patent Publication No. 2005/0289042 entitled “Auction Merger System” by inventor Richard W. Friesen filed on June 24, 2004. 

d)	The Examiner notes the current claims recite a process closely resembling the well-understood, routine, and conventional practice of processing Market-on-Close (MOC) orders. MOC orders are received while the regular continuous matching process is ongoing.  The MOC orders are separated from other limit orders to be executed in what amounts to a single-price auction at a scheduled auction time (i.e., the close of the normal session) at a determined market price (i.e., the closing price).  Prior to the close, MOC order imbalances are updated and disseminated before the close and the single-price MOC order matching occurs at the moment the continuous matching market closes, i.e., "such that the continuous matching process is not interrupted at any time" as currently claimed. However, one difference is that MOC orders must be received 10 minutes before the closing unless new orders offset a disseminated imbalance. This distinction is addressed in other parts of the current claims which allows new orders, cancellations, and changes until the initiation of the single-price auction, or, more precisely, until the scheduled auction time as previously discussed.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Fri from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691